Citation Nr: 0503267	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has a chronic headache disorder that began 
while he was in the military service.

2.  Service connection has been established for the following 
disabilities:  Reiter's syndrome, rated 40 percent disabling; 
gastroesophageal reflux disease and irritable bowel syndrome, 
rated 30 percent disabling; nummular eczema, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; iritis, 
rated 10 percent disabling; and the following disabilities 
which are not considered disabling to a compensable degree:  
frontal sinusitis; removal intradermal nevi from upper neck, 
back, chest, abdomen, and right axilla fold; and residuals of 
right fifth finger fracture with open reduction and internal 
fixation.

2.  The combined rating for the service-connected 
disabilities is 70 percent.

3.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude him from 
obtaining or retaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has duties to notify 
and to assist claimants.  Inasmuch as the Board has 
determined that there is sufficient evidence presently 
associated with the claims folder to grant the benefits 
sought on appeal, there is no need to discuss compliance with 
the VCAA requirements.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  38 C.F.R. § 3.340.  The award of a 
total rating requires a showing that the veteran is precluded 
from employment due to service-connected disabilities.  The 
adverse affects of advancing age may not be considered in 
support of the claimed benefit.  38 C.F.R. § 4.19 (2004).

Service connection for a chronic headache disorder.  Service 
medical records show that a Medical Evaluation Board in April 
1996 noted that the veteran had recurrent headaches and 
diagnosed history of tension-stress type headaches.  When the 
veteran was examined in connection with his retirement from 
service in February 1998, he reported a history of frequent 
or severe headaches.  The examiner noted that the veteran had 
had frequent headaches since 1980 secondary to stress which 
had been treated with Tylenol.  Post service VA medical 
records reflect that the veteran has often reported recurrent 
headaches.  In April 2002, the veteran reported that he had 
headaches at least once every two weeks that last for about 
two days.  In September 2002, the veteran reported that his 
headaches had changed somewhat in character and that he noted 
some scatomas and visual changes associated with the 
migraines specifically.  An assessment of headaches, 
questionable migraine presentation, was given.  In February 
2003, it was noted that he had recurrent headaches described 
as "tension headache," which occurred once every 2 to 3 
weeks during times of increased stress or anxiety, and which 
last for 2 to 3 days.  

Based upon the evidence of record, the Board finds that the 
veteran has a chronic headache disorder that began while he 
was in the military service.  Therefore, entitlement to 
service connection for a chronic headache disorder is 
warranted. 


Entitlement to a total rating based on unemployability.  By a 
rating dated in July 2000, service connection was established 
for the following disabilities effective from July 1998:  

?	Reiter's syndrome, rated 40 percent disabling; 
?	Gastroesophageal reflux disease and irritable bowel 
syndrome, rated 30 percent disabling; 
?	Nummular eczema, rated 10 percent disabling; 
?	Tinnitus, rated 10 percent disabling; 
?	Iritis, rated 10 percent disabling; and 
?	Frontal sinusitis, rated 0 percent disabling; 
?	Removal intradermal nevi from upper neck, back, chest, 
abdomen, and right axilla fold, rated 0 percent 
disabling; and
?	Residuals of right fifth finger fracture with open 
reduction and internal fixation, rated 0 percent 
disabling.

The combined rating for the service-connected disabilities is 
70 percent.  As such, the schedular rating requirements set 
forth at 38 C.F.R. § 4.16(a) are met.

In September 2000, the veteran filed an application for 
increased compensation based on unemployability.  He reported 
that he became too disabled to work in June 2000 due to 
episodes of iritis.  

The veteran has been awarded disability benefits from the 
Social Security Administration.  In a decision dated in 
January 2002, an Administrative Law Judge (ALJ) for the 
Social Security Administration evaluated the evidence in this 
case and determined that the veteran had been under a 
disability since June 2000.  The ALJ noted that the veteran 
had a high school education and two associate college degrees 
and work experience as a communications technician, a network 
controller and a ground communications specialist.  He had 
not engaged in substantial gainful activity at any time since 
June 2000.  The ALJ held that the veteran had the following 
severe impairments:  rheumatoid arthritis, anterior uveitis 
and iritis.  The veteran's assertions concerning his ability 
to work were found to be credible.

The veteran has pointed out that Reiter's Syndrome has been 
reclassified as reactive arthritis and that Social Security 
disability benefits were granted using only his military and 
VA medical records.  The Social Security decision referred to 
rheumatoid arthritis simply because Reiter's Syndrome does 
not appear in any category used by that agency in rating this 
service-connected disability.  He submitted an entry dated in 
August 2003 from a rheumatology clinic in which the physician 
pointed out that "reactive arthritis is an immune modulated 
illness that is a result of his immune system being turned on 
by the infection and never being totally turned off.  Like 
Rheumatoid arthritis it is an auto immune disease. . .  Both 
result in joint swelling, pain, loss of function and joint 
destruction; both may respond to the same classes of 
medications."

The Board must determine whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the veteran's service-connected disabilities, and 
the symptoms reasonably attributed thereto, preclude more 
than marginal employment.  Accordingly, the Board concludes 
that the criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities are met.


ORDER

Service connection for a chronic headache disorder is 
granted.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


